

116 HR 7152 IH: Reopen Our Schools Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7152IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Banks (for himself and Mr. Tiffany) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo prohibit the Secretary of Education from providing funding to certain educational institutions unless the institutions return to in-person instruction, and for other purposes.1.Short titleThis Act may be cited as the Reopen Our Schools Act.2.Prohibition on funding for schools failing to provide in-person instruction(a)Prohibition on funding(1)In generalWith respect to academic year or school year 2020–2021, no funds shall be made available under any applicable program to an educational agency or institution unless the educational agency or institution provides a certification to the Secretary of Education that the educational agency or institution—(A)will begin providing in-person instruction not later than September 8, 2020, and in a manner substantially similar to that provided in previous academic years or school years; and(B)has a detailed plan in place to protect the health of students and personnel.(2)ExceptionParagraph (1) does not apply to any funds (including loans made under part D of title IV of the Higher Education Act of 1965) made available under any applicable program that an educational agency or institution provides to a student attending such agency or institution.(3)WaiverThe Secretary may waive the requirements of paragraph (1) with respect to an educational agency or institution if the Secretary determines that doing so is in the public interest.(b)Prohibition on liabilityAn educational agency or institution that provides a certification under subsection (a)(1), including personnel thereof, may not be held liable in any cause of action before a State or Federal court for any act or omission related to in-person instruction that results in an alleged exposure to coronavirus.(c)DefinitionsIn this section:(1)Applicable programThe term applicable program has the meaning given such term in section 400(c) of the General Education Provisions Act (20 U.S.C. 1221(c)).(2)CoronavirusThe term coronavirus means SARS–CoV–2 or another coronavirus with pandemic potential.(3)Educational agency or institutionThe term educational agency or institution means the following:(A)An elementary school (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).(B)A secondary school (as such term is defined in such section 8101).(C)An institution of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).(D)A local educational agency (as such term is defined in such section 8101).(E)A State educational agency (as such term is defined in such section 8101).